DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment to the claims filed on January 10, 2020 has been entered. Claims 1-6 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT No. NO2018/050182 filed July 9, 2018 which claims foreign priority to United Kingdom Patent Application No. GB1711287.1 filed on July 13, 2017.

Information Disclosure Statement
The information disclosure statement filed January 10, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: The recitation of “”being pivotable relative to the tool body independently of the cutters of the or each other set of cutters” is unclear as to whether the cutters of each set pivot independently from other cutter within the set or whether the cutters of each set pivot independently as a set from cutters within other sets, or something else entirely. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hailey, US 5,201,817 (hereinafter Hailey).
Claim 1: Hailey discloses a tool for use in a borehole to perform a milling, under reaming, or other cutting operation (downhole cutting tool 10, abstract) and comprising: 
a tool body (cylindrical body member 12) configured for rotation about its longitudinal axis, within the borehole (body member 12 is secured on motor drive coupling 24 which rotates the drill string, abstract, Fig 1-2, col 3, ln 24-27, 42-56); 
a set of cutters (outboard areas of the blades 14 and 16, the edges, are hardened by any of several hardening processes to enable most effective cutting, col 4, ln 40-58), the set comprising two or more cutters (edges of blades 14, 16) which, at least in a deployed configuration, extend outwardly from the tool body (12) and are fixedly coupled together (pivot pin 18) whilst being pivotally coupled to the tool body (12) substantially on said axis (longitudinal axis through center of tool body 12, see Fig 1-3) so that the cutters (14, 16) rotate with the tool body (12) whilst being pivotable together relative to the tool body 14 and 16 are pivotally retained by means of a pivot pin 18 that is threadedly engaged in body member 12, Fig 2-3, col 3, ln 2-4, col 5, ln 4-16, 25-48).
Claim 2: Hailey discloses the cutters of said set of cutters are spaced substantially equiangularly around the tool (hardened edges of blades 14, 16 with equally spaced around the tool body 12, see Fig 1-3).
Claim 3: Hailey discloses a set of arms (blades 14, 16) fixedly connecting respective cutters (hardened edges of blades 14, 16) to a centre point (at pivot pin 18) on said axis (longitudinal axis of tool body 12), the arms being fixedly connected together at the centre point and to the tool (10) by a pivotable coupling (cutting blades 14 and 16 are pivotally retained by means of a pivot pin 18 that is threadedly engaged in body member 12, Fig 1-3, col 3, ln 2-4).
Claim 5: Hailey discloses said set of cutters comprising two cutters (hardened edges of blades 14, 16, see Fig 1-3).
Claim 6: Hailey discloses comprising a deployment mechanism (upper piston 48 having a rod end 50 disposed for reciprocation within bore 30 and counterbore 32, col 3, ln 57- col 4, ln 2) for holding the cutters in a retracted position (see Fig 2) substantially within the tool body (12) to enable lowering of the tool (10) into the borehole (Fig 2, col 4, ln 3-8)  and for deploying the cutters radially outwardly to said deployed position (see Fig 3) (col 5, ln 4-16, 49-58).

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennon, US 5,074,355 (hereinafter Lennon).
Claim 1: Lennon discloses a tool (mill 10) for use in a borehole to perform a milling, under reaming, or other cutting operation (section mill with multiple cutting blades, abstract) and comprising: 
a tool body (outer sleeve or body 22) configured for rotation about its longitudinal axis (longitudinal axis through center of tool), within the borehole (mills for cutting through well casing by rotation of the tool, col 1, ln 8-14, col 2, ln 51-57); 
a set of cutters (cutting element sets 30), the set comprising two or more cutters (plurality of cutting element sets 30, see Fig 1, col 3, ln 11-23) which, at least in a deployed configuration, extend outwardly from the tool body (as the mandrel 24 is axially displaced the first set of cam surfaces 50 will 28 causing them to expand outwardly, col 5, ln 4-10)  and are fixedly coupled together whilst being pivotally coupled to the tool body  (22) substantially on said axis (along longitudinal axis) so that the cutters (cutting elements 28 of cutting element sets 30) rotate with the tool body (22) whilst being pivotable together relative to the tool body during cutting (tool is rotated to create the cutting action as the elements 28 expand) (Fig 1-2, col 5, ln 4-37).
Claim 2: Lennon discloses where the cutters (28) of said set of cutters are spaced substantially equiangularly around the tool (cutting elements are equally spaced around tool body 22, see Fig 1-3c).
Claim 4: Lennon discloses two or more of said sets of cutters (cutter 28 of the plurality of cutter sets 30, Fig 1), the cutters (28) of each set being pivotable relative to the tool body (22) independently of the cutters of the or each other set of cutters (cutting elements 28 are segregated into a plurality of cutting element sets 30 longitudinally spaced around the mill 10, cutting element sets 30 are independently deployable, abstract, Fig 1, col 2, ln 64-col 3, ln 22).
Claim 5: Lennon discloses said set of cutters comprising two cutters (each set of plurality of cutters sets 30 includes two cutters 28, see Fig 1-2).
Claim 6: Lennon discloses a deployment mechanism (hydraulic pressure applied to mandrel 24 and thereby piston 40 causing cam surfaces to be displaced) for holding the cutters (28/30) in a retracted position substantially within the tool body (22) to enable lowering of the tool into the borehole and for deploying the cutters (28/30) radially outwardly to said deployed position (piston 40 causes cam surfaces to be displaced, col 5, ln 4-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hailey in view of Lennon.
Claim 4: Hailey discloses a set of cutters being pivotable relative to the tool body. 
Hailey does not disclose two or more of said sets of cutters, the cutters of each set being pivotable relative to the tool body independently of the cutters of the or each other set of cutters.
Lennon discloses a section mill for cutting through well casing. The cutting elements, operated by hydraulic pressure, are segregated into a plurality of cutting element sets 30 longitudinally spaced around the mill 10. The cutting element sets 30 are independently deployable (abstract, Fig 1, col 2, ln 64-col 3, ln 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool and set of cutters of Hailey to include two or more sets of cutters pivotable St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, this modification would have provided additional sets of cutters such that as a first set of cutters dulls or fails a succeeding set of cutters can be utilized (Lennon, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Hearn et al., US 5,265,675, Lynde et al., US 4,938,291, Hutchinson, US 9,187,971, Fuller et al., US 10,202,814, Radford et al., US 2012/0205157, Laird et al., US 2011/0297379, Bryant, Jr. et al., US 7,909,100, Pia, US 7,143,847, Stout et al., US 2005/0205305, Beeman, US 5,732,770, Andrews, US 4,431,065, Stokes, US 2,216,895, Lane, US 2,188,409, and Evans et al., US 1,022,129 are applicable to the claims but have not been relied upon in the current rejections. 

Claims 1-6 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CAROLINE N BUTCHER/
Primary Examiner, Art Unit 3676